

SECURITIES PURCHASE AGREEMENT


THIS SECURITIES PURCHASE AGREEMENT (the or this “Agreement”) dated as of October
29, 2004 is entered into by and among IMCOR Pharmaceutical Co., a Nevada
corporation (the “Company”), Bristol-Myers Squibb Company, a Delaware
corporation (“Purchaser”) and Bristol-Myers Squibb Medical Imaging, Inc., a
Delaware corporation (“BMSMI”).


 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”) or Section 4(2) of the 1933 Act; and


WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell and issue to the Purchaser, shares of Series A Convertible
Preferred Stock of the Company, $0.01 par value per share (the “Preferred
Stock”), upon the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, intending to be legally bound
by the terms and conditions of this Agreement, the parties hereto hereby agree
as follows.


1.   Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, at the Closing the Company shall sell and issue to the Purchaser, and
the Purchaser shall purchase from the Company, 4,500 shares of Preferred Stock
(the “Shares”) in exchange for an aggregate of $4,500,000.00. The purchase price
per Share (the “Per Share Purchase Price”) shall equal $1,000.00. In no event
shall the number of shares of Company common stock into which the Preferred
Stock is convertible on the date hereof exceed 19.9% of the Company’s total
number of outstanding shares of common stock on a fully diluted basis.
 
2.   The Closing. The closing of the sale and purchase of the Shares pursuant to
this Agreement shall take place at the offices of the Company or its counsel on
the date hereof (the “Closing”). The date of the Closing is hereinafter referred
to as the “Closing Date.” At the Closing, the Company shall deliver to the
Purchaser through book-entry the Shares registered in the name of such Purchaser
(and bearing an appropriate legend limiting transferability except in accordance
with applicable securities laws and upon delivery of an opinion of counsel
acceptable to the Company). The Purchaser shall pay the total Per Share Purchase
Price for the Shares by wire transfer or another method acceptable to the
Company. At the Closing, the Company shall have delivered to the Purchaser:
 
 
(a)  the Amended and Restated Certificate of Incorporation (the “Amended
Articles”), certified by the Secretary of State of the State of Nevada; which
shall include the Certificate of Designation, Preferences and Rights of Series A
Convertible Preferred Stock in the form attached hereto as Exhibit A (the
“Certificate of Designation”) setting forth the terms of the Preferred Stock;
 
 



    1  

--------------------------------------------------------------------------------

 


(b)  a certificate, as of the most recent practicable date, of the Secretary of
State of the State of Nevada as to the Company’s legal existence and corporate
good standing;
 
 
(c)  the Bylaws of the Company in effect on and as of the Closing Date;
 
 
(d)  an opinion from counsel to the Company, dated as of the Closing Date,
addressed to the Purchaser, and in customary form mutually satisfactory to the
parties;
 
 
(e)  an executed Registration Rights Agreement in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”); and
 
 
(f)  a certificate from the Company’s Chief Executive Officer stating that each
representation and warranty of the Company contained in this Agreement is true
and correct in all material respects on and as of the Closing Date.
 
3.   Representations and Warranties of the Company. Except as disclosed in the
Company’s filings with the SEC or the Disclosure Schedule attached hereto, the
Company hereby represents and warrants to the Purchaser as follows:
 
 
(a)  Organization; Amended Articles. The Company is a corporation duly
organized, validly existing and in corporate good standing under the laws of the
State of Nevada and is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where the failure
to be so qualified has not had and could not reasonably be expected to have
either individually or in the aggregate, a material adverse effect on the
business, operations, financial condition, assets, prospects, liabilities or
contractual rights of the Company, taken as a whole (a “Material Adverse
Effect”). The Company has duly authorized the sale and issuance, pursuant to the
terms of this Agreement an adequate number shares of its Preferred Stock
authorized and available for purchase hereunder at the Closing, having the
rights, restrictions, privileges and preferences set forth in the Certificate of
Designation.
 
 
(b)  Corporate Power. The Company has all required corporate power and authority
to own its property, to carry on its business as presently conducted or
contemplated, to enter into and perform this Agreement, the Registration Rights
Agreement, and the other agreements, documents and instruments contemplated
hereby (collectively with this Agreement, the “Financing Documents”), and to
carry out the transactions contemplated hereby. The copies of the Amended
Articles and Bylaws of the Company, as amended to date, which have been
furnished by the Company to the Purchaser, are correct and complete at the date
hereof. The Company is not in violation of any term of its Amended Articles or
Bylaws, each as amended, or in violation of any term of any agreement,
instrument, judgment, decree, order, statute, rule or government regulation
applicable to the Company or to which the Company is a party, where any
violation, noncompliance or default has resulted in or could reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.
 
 



    2  

--------------------------------------------------------------------------------

 


(c)  Authorization. The Financing Documents are valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms. The
execution, delivery and performance of the Financing Documents have been duly
authorized by all necessary corporate or other action of the Company. The
issuance, sale and delivery of the Shares in accordance with this Agreement have
been, or will be prior to the Closing, duly authorized by all necessary
corporate action on the part of the Company. The Shares when so issued, sold and
delivered against payment therefor in accordance with the provisions of this
Agreement will be duly and validly issued, fully paid and non-assessable. No
consent, approval or authorization of, or designation, declaration or filing
with, any governmental authority or any other person or entity is required of
the Company in connection with the execution and delivery of the Financing
Documents, or the issuance, sale and delivery of the Shares in accordance with
the terms of this Agreement, or the consummation of any other transaction
contemplated hereby or by the other Financing Documents.
 
 
(d)  Capitalization. The authorized capital stock of the Company consists of
150,000,000 shares of common stock, $0.001 par value per share (the “Common
Stock”), of which 80,065,300 shares are issued and outstanding as of October 20,
2004 and 5,000,000 shares of Preferred Stock of which no shares are outstanding
as of October 20, 2004. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid and non-assessable. The Company has reserved, immediately prior to
the Closing, a total of 21,477,095 shares of its Common Stock for issuance
pursuant to the Option Plans (defined below) and exercise of outstanding
warrants and conversion of the Shares. Except as contemplated by this Agreement,
the other Financing Documents and the Amended Articles (i) no subscription,
warrant, option, convertible security or other right (contingent or otherwise)
to purchase or acquire any shares of capital stock of the Company is authorized
or outstanding, (ii) there is not any commitment or offer of the Company to
issue any subscription, warrant, option, convertible security or other such
right or to issue or distribute to holders of any shares of its capital stock
any evidences of indebtedness or assets of the Company, (iii) the Company has no
obligation (contingent or otherwise) to purchase, redeem or otherwise acquire
any shares of its capital stock or any interest therein or to pay any dividend
or make any other distribution in respect thereof, and (iv) there are no
restrictions on the transfer of the Company’s capital stock other than those
arising from securities laws or contemplated by this Agreement and the other
Financing Documents. There are no voting trusts or agreements, stockholders’
agreements, pledge agreements, rights of first refusal, preemptive rights or
proxies relating to any securities of the Company to which the Company is a
party. The shares of common stock issuable upon conversion of the Preferred
Stock represent 13.52% of the total number of the Company’s outstanding shares
of Common Stock immediately after the Closing on a fully diluted basis (and
17.23% of the Company’s currently issued and outstanding Common Stock).
 
 
(e)  Subsidiaries. Except for Sentigen Ltd., the Company does not control,
directly or indirectly, any other entity (a “Subsidiary”) and does not own of
record or beneficially, directly or indirectly, any shares of capital stock or
securities convertible into capital stock of any other corporation, or any
participating interest in any partnership, joint venture or other non-corporate
business enterprise.
 



    3  

--------------------------------------------------------------------------------

 


 
(f)  SEC Filings; Business. The Company has filed all reports (as the same may
be amended) required to be filed by it under the 1933 Act and the Securities
Exchange Act of 1934, as amended (the “1934 Act”), including pursuant to Section
13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(collectively, the “SEC Filings”) on a timely basis or has timely filed a valid
extension of such time of filing and has filed any such SEC Filings prior to the
expiration of any such extension. The SEC Filings are the only filings required
of the Company pursuant to the 1934 Act for such period. At the time of filing
thereof, the SEC Filings complied as to form in all material respects with the
requirements of the 1934 Act and did not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. During the preceding 12 months, each registration
statement and any amendment thereto filed by the Company pursuant to the 1933
Act and the rules and regulations thereunder, as of the date such statement or
amendment became effective, complied as to form in all material respects with
the 1933 Act and did not contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. The Company and its Subsidiaries are engaged
only in the business described in the SEC Filings and the SEC Filings contain a
complete and accurate description in all material respects of the business of
the Company and its Subsidiaries, taken as a whole, as required to be disclosed.
 
 
(g)  No Material Adverse Change. Since December 31, 2003, to the Company’s
knowledge there has not been:
 
 
i.  any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Form 10-KSB/A for the year ended December 31, 2003, except for
changes in the ordinary course of business which have not and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;
 
 
ii.  any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;
 
 
iii.  any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company;
 
 
iv.  any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted);
 
 



    4  

--------------------------------------------------------------------------------

 


v.  any change or amendment to the Company's Amended Articles or Bylaws, or
material change to any material contract or arrangement by which the Company or
any Subsidiary is bound or to which any of their respective assets or properties
is subject, which has had or could reasonably be expected to have a Material
Adverse Effect;
 
 
vi.  any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;
 
 
vii.  any transaction entered into by the Company or a Subsidiary other than in
the ordinary course of business which has had or could reasonably be expected to
have a Material Adverse Effect;
 
 
viii.  any loss or threatened loss of any customer which has had or could
reasonably be expected to have a Material Adverse Effect; or
 
 
ix.  any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.
 
 
(h)  Financial Statements. The financial statements included in each SEC Filing
present fairly, in all material respects, the consolidated financial position of
the Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, and such financial statements have been
prepared in conformity with United States generally accepted accounting
principles applied on a consistent basis (except as may be disclosed therein or
in the notes thereto, and, in the case of quarterly financial statements, as
permitted by Form 10-QSB, as applicable, under the 1934 Act). Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, neither the Company nor any of its Subsidiaries
has incurred any liabilities, contingent or otherwise, except those incurred in
the ordinary course of business, consistent (as to amount and nature) with past
practices since the date of such financial statements, none of which,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.
 
 
(i)  Proprietary Rights, Employee Restrictions. The Company owns or has the
right to use all copyrights, copyright registrations and copyright applications,
trademark registrations and applications for registration, patents and patent
applications, trademarks, service marks, trade names, or other proprietary
rights (collectively, “Intellectual Property Rights”) as described in the SEC
Filings and which to the Company’s knowledge are used or useful in the Company’s
business as presently conducted or currently contemplated to be conducted and
all licenses, assignments and releases of Intellectual Property Rights of others
in material works embodied in the Company’s products. All Intellectual Property
Rights held by any employee, officer or consultant have been assigned to the
Company. The Company has exclusive ownership of, or exclusive license to use,
all Intellectual Property Rights. The Company has obtained any licenses,
releases or assignments necessary to use all third parties’ Intellectual
Property Rights in works embodied in its products. To the Company’s knowledge,
neither the present nor currently contemplated business activities or products
of the Company infringe any Intellectual Property Rights of others. The Company
has not received any notice or other written claim from any person asserting
that any of the Company’s present or currently contemplated activities infringe
or may infringe any Intellectual Property Rights of such person. The Company has
taken all reasonable measures to protect and preserve the security,
confidentiality and value of its Intellectual Property Rights, including its
trade secrets and other confidential information. The Company is not aware of
any infringement by others of its copyrights or other Intellectual Proprietary
Rights in any of its products, technology or services, or any violation of the
confidentiality of any of its proprietary information. To the Company’s
knowledge, the activities of the Company’s employees on behalf of the Company do
not violate any agreements or arrangements known to the Company which any such
employees have with former employers or any other entity to whom such employees
may have rendered consulting services. All key employees and key consultants of
or to the Company have executed and delivered to and in favor of the Company an
agreement regarding the protection of confidential and proprietary information
and the assignment to the Company of all Intellectual Property Rights arising
from the services performed for the Company by such persons.
 



    5  

--------------------------------------------------------------------------------

 


 
(j)  Litigation; Compliance with Law. There is no (i) action, suit, claim,
proceeding or investigation pending or, to the Company’s knowledge, threatened
against or affecting the Company, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (ii) arbitration or
mediation proceeding relating to the Company, pending or, to the best of the
Company’s knowledge, threatened, or (iii) governmental inquiry pending or, to
the Company’s knowledge, threatened against or affecting the Company (including
without limitation any inquiry as to the qualification of the Company to hold or
receive any license or permit). The Company is not in default with respect to
any order, writ, injunction or decree known to or served upon the Company of any
court or of any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign. To
the Company’s knowledge, the Company has complied in all material respects with
all laws, rules, regulations and orders applicable to its present and
contemplated business, operations, properties, assets, products and services.
The Company has all necessary permits, licenses and other authorizations
required to conduct its business as conducted and as proposed to be conducted,
except where the failure to obtain such permits, licenses or authorization has
not had and could not reasonably be expected to have a Material Adverse Effect.
The Company has all franchises, permits, licenses and other rights and
privileges necessary to permit it to own its property and to conduct its
business as it is presently conducted or proposed to be conducted except where
the failure to obtain such permits, licenses or authorization has not had and
could not reasonably be expected to have a Material Adverse Effect.
 
 
(k)  Leasehold Interests. Each lease or agreement to which the Company is a
party under which it is a lessee of any property, real or personal, is a valid
and subsisting agreement, and duly authorized and entered into. No event has
occurred and is continuing which, with due notice or lapse of time or both,
would constitute a default or event of default by the Company under any such
lease or agreement or, to the Company’s knowledge, by any other party thereto.
The Company’s possession of such property has not been disturbed and, to the
Company’s knowledge, no claim has been asserted against the Company adverse to
its rights in such leasehold interests.
 
 



    6  

--------------------------------------------------------------------------------

 


(l)  Insurance. The Company maintains in force and effect insurance coverage
that is customary for comparably situated companies for the business being
conducted and properties owned or leased by the Company, and the Company
reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.
 
 
(m)  Governmental Approvals. Subject to the accuracy of the representations and
warranties of the Purchaser set forth below, no registration or filing with, or
consent or approval of or other action by, any federal, state or other
governmental agency or instrumentality is or will be necessary for the valid
execution, delivery and performance by the Company of any of the Financing
Documents, the issuance, sale and delivery of the Shares other than filings
pursuant to federal and state securities laws (all of which filings have been
made by the Company, other than those which are required to be made after the
Closing and which will be duly made on a timely basis) in connection with the
sale of the Shares.
 
 
(n)  Tax Matters. The Company has timely prepared and filed all tax returns
required to have been filed by the Company with all appropriate governmental
agencies and timely paid all taxes shown thereon or otherwise owed by it. The
charges, accruals and reserves on the books of the Company in respect of taxes
for all fiscal periods are adequate in all material respects, and there are no
material unpaid assessments against the Company nor any basis for the assessment
of any additional taxes, penalties or interest for any fiscal period or audits
by any federal, state or local taxing authority except for any assessment which
is not material to the Company, taken as a whole. All taxes and other
assessments and levies that the Company is required to withhold or to collect
for payment have been duly withheld and collected and paid to the proper
governmental entity or third party when due. There are no tax liens or claims
pending or threatened against the Company or any of its respective assets or
property. There are no outstanding tax sharing agreements or other such
arrangements between the Company and any other corporation or entity.
 
 
(o)  Title to Properties. The Company has good and marketable title to all real
properties and all other properties and assets owned by it, in each case free
and clear from any and all liens, security interests, encumbrances and defects,
and the Company holds any leased real or personal property under valid and
enforceable leases with no exceptions that would materially interfere with the
use made or currently planned to be made thereof by them.
 
 
(p)  Brokers. The Company has no contract, arrangement or understanding with any
broker, finder or similar agent with respect to the transactions contemplated by
this Agreement.
 
 
(q)  Transactions With Affiliates. No director, officer, or 10% stockholder of
the Company is or has a substantial interest or is an officer, director,
trustee, partner or holder of more than 10% of the outstanding capital stock
thereof of any entity which is a party to any transaction with the Company,
including any contract, agreement or other arrangement providing for the
employment of, furnishing of services by, rental of real or personal property
from or otherwise requiring payments to any such person or firm.
 



    7  

--------------------------------------------------------------------------------

 


4.   Representations of the Purchaser. The Purchaser represents and warrants to
the Company as follows:
 
 
(a)  Validity. Assuming the due execution and delivery by the Company of this
Agreement and the Financing Documents, this Agreement and the Financing
Documents to which the Purchaser is a party constitute legal, valid and binding
obligations of the Purchaser, enforceable against the Purchaser in accordance
with their respective terms.
 
 
(b)  Investor Status. The Purchaser is an “accredited investor” as such term is
defined in Regulation D under the 1933 Act. The Purchaser is not a registered
broker-dealer under Section 15 of the 1934 Act.
 
 
(c)  Investment. The Shares to be received by the Purchaser hereunder will be
acquired for the Purchaser’s own account, not as nominee or agent, and not with
a view to the resale or distribution of any part thereof in violation of the
1933 Act, and the Purchaser has no intention of selling, granting any
participation in, or otherwise distributing the same in violation of the 1933
Act. The Purchaser is acquiring the Shares hereunder in the ordinary course of
its business. The Purchaser does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Shares. The
Purchaser did not learn of the investment in the Shares as a result of any
public advertising or general solicitation.
 
 
(d)  Investment Experience. The Purchaser acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
 
(e)  Restricted Securities. The Purchaser understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 
 
(f)  Access to Management. The Purchaser has had an opportunity to receive
additional information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Shares. Neither
such inquiries nor any other investigation conducted by or on behalf of the
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser's right to rely on the truth, accuracy and completeness of the
Company's representations and warranties contained in the Financing Documents.
 
 
(g)  Independent Investment Decision. The Purchaser has independently evaluated
the merits of its decision to purchase Shares pursuant to this Agreement, such
decision has been independently made by the Purchaser and the Purchaser confirms
that it has only relied on the advice of its own business and/or legal counsel
and not on the advice of any other business or legal counsel nor upon any
investment banker, or placement agent in making such decision.
 



    8  

--------------------------------------------------------------------------------

 


5.   General.
 
 
(a)   Successors and Assigns. The provisions of this Agreement shall bind and
inure to the benefit of the respective successors and assigns of the parties
hereto.
 
 
(b)   Indemnification.
 
 
i.  Each party agrees to indemnify and hold harmless the other party and its
affiliates and their respective directors, officers, employees and agents from
and against any and all losses, claims, damages, liabilities and expenses
(including without limitation reasonable attorney fees and disbursements and
other expenses incurred in connection with investigating, preparing or defending
any action, claim or proceeding, pending or threatened and the costs of
enforcement hereof) to which such person or entity may become subject as a
result of and will reimburse any such person or entity for all such amounts as
they are incurred by such person or entity as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the indemnifying party (the “Indemnifying Party”) under the
Financing Documents.
 
 
ii.  Promptly after receipt by any person or entity (the “Indemnified Person”)
of notice of any demand, claim or circumstances which would or might give rise
to a claim or the commencement of any action, proceeding or investigation by a
third party in respect of which indemnity may be sought pursuant to this
paragraph, such Indemnified Person shall promptly notify the Indemnifying Party
in writing and the Indemnifying Party shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of its obligations
hereunder except to the extent that the Indemnifying Party is materially
prejudiced by such failure to notify. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless: (A)
the Indemnifying Party and the Indemnified Person shall have mutually agreed to
the retention of such counsel; or (B) in the reasonable judgment of counsel to
such Indemnified Person representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
The Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, but if settled with such consent, or if there be a final judgment for
the plaintiff, the Indemnifying Party shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Indemnifying Party shall not effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.
 
 
(c)   Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be delivered by hand, by
telecopier, by express overnight courier service or mailed by first class mail,
postage prepaid, to the respective addresses set forth on the signature pages of
this Agreement, as such addresses may be modified by notice given pursuant to
this paragraph, with copies provided simultaneously to counsel as set forth on
the signature pages of this Agreement. Notices provided in accordance with this
paragraph shall be deemed delivered upon personal delivery, receipt by telecopy
or overnight mail, or 48 hours after deposit in the mail in accordance with the
above.
 
 



    9  

--------------------------------------------------------------------------------

 


(d)   Entire Agreement. This Agreement, together with the instruments and other
documents hereby contemplated to be executed and delivered in connection
herewith, contains the entire agreement and understanding of the parties hereto,
and supersedes any prior agreements or understandings between or among them,
with respect to the subject matter hereof. Except as expressly set forth in this
Agreement, the Disclosure Schedule and the Exhibits attached hereto, and the
Financing Documents, the Company makes no representation or warranty, express or
implied, with respect to the transactions contemplated by this Agreement or the
other Financing Documents, the business of the Company, the Company, the
Company’s assets or its future prospects. No party is relying on any
understandings, agreements or representations other than those expressly
contained this Agreement, the Disclosure Schedule and the Exhibits attached
hereto, the SEC Filings and the Financing Documents.
 
 
(e)  Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Purchaser.
No waiver of any default with respect to any provision, condition or requirement
of this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
 
(f)  Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
 
(g)  Construction. The captions of the sections, subsections and paragraphs of
this Agreement have been added for convenience only and shall not be deemed to
be a part of this Agreement. The phrase “to the Company’s knowledge” shall be
construed to mean the actual knowledge of Taffy Williams, Larry Grant and Jack
DeFranco, individually or collectively. The word “including” shall be construed
to mean “including without limitation.”
 
 
(h)  Severability. Each provision of this Agreement shall be interpreted in such
manner as to validate and give effect thereto to the fullest lawful extent, but
if any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable under applicable law, such provision
shall be ineffective only to the extent so determined and such invalidity or
unenforceability shall not affect the remainder of such provision or the
remaining provisions of this Agreement.
 
 
(i)  Governing Law. This Agreement shall be governed by and interpreted and
construed in accordance with the laws of the State of New York; provided,
however, that matters relating to the authorization, issuance and enforceability
of the terms of the Shares shall be governed and interpreted and construed in
accordance with the Nevada General Corporation Law.
 
 



    10  

--------------------------------------------------------------------------------

 


(j)  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Financing Documents.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.
 
[Signature Pages Follow]





    11  

--------------------------------------------------------------------------------

 




 IN WITNESS WHEREOF, the parties have executed this Securities Purchase
Agreement as of the day and year first above written.
 

 

  IMCOR Pharmaceutical Co.


By: Taffy J. Williams                                
       Taffy J. Williams, Ph.D., President


Notice Address:     6175 Lusk Boulevard
              San Diego, CA 92121
              Fax No.: 858-410-5602


Copies to:        Grippo & Elden LLC
                  227 W. Monroe Street, Suite 3600
                  Chicago, IL 60606
              Fax No. 312-558-1195
                          Attn: Theodore W. Grippo






    12  

--------------------------------------------------------------------------------

 


 
Bristol-Myers Squibb Medical Imaging, Inc.


By: /s/ Cory Zwerling                             
Name:    __Cory Zwerling_____________________    
Title:    ___President, BMSMI_________________


Notice Address:    Vice President & Senior Counsel,
                 Corporate Development
                 Bristol-Myers Squibb Company
                         P.O. Box 4000
                 Route 206 and Province Line Road
                 Princeton, NJ, USA 08543-4000
 
Copies to:     Vice President & Secretary
                 Bristol-Myers Squibb Company
                 345 Park Avenue
                 New York, NY 10154

 
Bristol-Myers Squibb Company




By: /s/ Cory Zwerling                                               
                                
Name:__Cory Zwerling____________________    
Title:___President, BMSMI_________________


Notice Address:    Vice President & Senior Counsel,
                 Corporate Development
                 Bristol-Myers Squibb Company
                         P.O. Box 4000
                 Route 206 and Province Line Road
                         Princeton, NJ, USA 08543-4000
 
Copies to:     Vice President & Secretary
                         Bristol-Myers Squibb Company
         345 Park Avenue
                 New York, NY 10154




    13  

--------------------------------------------------------------------------------

 
